UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

GREGORIO ULICES ALONSO BARRIENTOS,

                                      Petitioner,                      Case # 19-CV-6198-FPG

v.
                                                                       DECISION AND ORDER
WILLIAM P. BARR, et al.,

                                      Respondents.


       Pro se Petitioner Gregorio Ulices Alonso Barrientos brought this petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241, challenging his continued detention at the Buffalo

Federal Detention Facility. ECF No. 1. The government opposes the petition. ECF No. 3, 4.

Having reviewed the record and the briefing, the Court finds that a hearing is unnecessary to

resolve the petition. For the reasons that follow, the petition is GRANTED.

                                        BACKGROUND

       The following facts are taken from the record. Petitioner is a native and citizen of El

Salvador. On June 10, 2018, Petitioner entered the United States through Texas without being

admitted. The next day, Border Patrol agents found and arrested him. Because he expressed a

credible fear of removal to El Salvador, immigration authorities instituted full (as opposed to

expedited) removal proceedings against Petitioner.

       In August 2018, an immigration judge conducted a bond hearing for Petitioner. He denied

Petitioner’s request for a change in custody status. See ECF No. 3-2 at 9. Petitioner did not appeal

that determination. ECF No. 3-1 at 4.

       On October 22, 2018, an immigration judge denied Petitioner’s applications for relief from

removal and ordered him removed. Petitioner appealed the order.




                                                    1
        On March 15, 2019, Petitioner filed the present action. On April 29, 2019, the Board of

Immigration Appeals (“BIA”) remanded the case to the immigration judge for further

proceedings. 1 ECF No. 8-2 at 1.

                                              DISCUSSION

        Petitioner has now been detained by immigration authorities for over 13 months. He argues

that, as a matter of procedural due process, he is entitled to a bond hearing wherein the government

bears the burden of justifying his detention by clear and convincing evidence based on risk of flight

or dangerousness. 2 The Court agrees.

        In several provisions, the Immigration and Nationality Act (“INA”) authorizes the

detention of aliens pending removal. Relevant here is 8 U.S.C. § 1226, which gives immigration

officials the authority to arrest and detain an alien “pending a decision on whether the alien is to

be removed from the United States.” 8 U.S.C. § 1226(a). In other words, “section 1226 governs

the detention of immigrants who are not immediately deportable.” Hechavarria v. Sessions, 891

F.3d 49, 57 (2d Cir. 2018). This includes aliens, like Petitioner, whose removal proceedings are

ongoing. See id. While Section 1226(a) permits immigration authorities to release aliens pending

the completion of removal proceedings, Jennings v. Rodriguez, 138 S. Ct. 830, 837 (2018),

immigration authorities place the burden on the alien to prove that release is justified, i.e., that he

is not a risk of flight or danger to the community. See Hemans v. Searls, No. 18-CV-1154, 2019

WL 955353, at *9 (W.D.N.Y. Feb. 27, 2019); Darko v. Sessions, 342 F. Supp. 3d 429, 433

(S.D.N.Y. 2018).




1
 Respondents inform the Court that further proceedings before the immigration judge were scheduled for
July 5, 2019, but the record does not reflect the outcome of those proceedings. See ECF No. 8 at 2.
2
 Petitioner also raises other grounds, but the Court need not address them in light of its disposition of this
claim. See ECF No. 1 at 8-9.
                                                      2
       The question is whether this scheme is constitutional as applied to Petitioner. To determine

whether an alien’s due process rights have been violated as a result of his continued detention

under Section 1226, the Court first evaluates whether the “alien [has been] held for an

unreasonably long period.” Frederick v. Feeley, No. 19-CV-6090, 2019 WL 1959485, at *2

(W.D.N.Y. May 2, 2019) (discussing in context of detention under 8 U.S.C. § 1226(c)); see also

Hemans, 2019 WL 955353, at *5. If the alien has been detained for an unreasonably long period,

the Court proceeds to analyze whether the alien has received sufficient process to justify his

continued detention. Hemans, 2019 WL 955353, at *5.

       Applying this framework, the Court concludes that Petitioner is entitled to relief.

       First, Petitioner’s detention has been unreasonably prolonged. He has been detained for

over thirteen months. This fact favors Petitioner. See Muse v. Sessions, No. 18-CV-0054, 2018

WL 4466052, at *4 (D. Minn. Sept. 18, 2018) (“As detention continues past a year, courts become

extremely wary of permitting continued custody absent a bond hearing.”); Campbell v. Barr, No.

19-CV-341, 2019 WL 2106387, at *5 (W.D.N.Y. May 14, 2019) (collecting cases).

       Furthermore, this delay is attributable to the normal administrative process. Insofar as

Petitioner has not abused the processes available to him or otherwise maliciously delayed

proceedings, he cannot be deemed responsible for delays attendant to the administrative process.

See Hechavarria, 891 F.3d at 56 n.6 (distinguishing between aliens who have “substantially

prolonged [their] stay by abusing the processes provided to [them]” and those who have “simply

made use of the statutorily permitted appeals process”); Brissett v. Decker, 324 F. Supp. 3d 444,

453 (S.D.N.Y. 2018) (concluding that pursuit of relief from removal “does not, in itself, undermine

a claim that detention is unreasonably prolonged”). If anything, immigration authorities bear

responsibility for the delays attributable to Petitioner’s BIA appeal and remand, given that the

immigration judge was found to have erred in his initial order. See ECF No. 8-2 at 1. And in light


                                                3
of the remand, Petitioner’s case remains at an early stage of review despite his already lengthy

detention. See Sigal v. Searls, No. 18-CV-389, 2018 WL 5831326, at *7 (W.D.N.Y. Nov. 7, 2018)

(stating that “due process violations related to lengthy detentions” usually involve, inter alia,

“petitioners who were still in the early stages of their immigration proceedings”). Accordingly,

Petitioner’s detention has been unreasonably prolonged, and he has passed the first step.

        At the second step, the Court concludes that Petitioner has not been afforded

constitutionally adequate process to justify his continued detention. Although Petitioner was

afforded a bond hearing before an immigration judge in August 2018, immigration authorities

place the burden on the alien to demonstrate his entitlement to release. See Nzemba v. Barr, No.

19-CV-6299, 2019 WL 3219317, at *4 (W.D.N.Y. July 17, 2019). Due process requires more.

Specifically, the “consensus view” is that due process requires the government, not the alien, to

prove by clear and convincing evidence that continued detention is justified. 3 Darko, 342 F. Supp.

3d at 435 (collecting cases).

        Therefore, because Petitioner’s detention has been unreasonably prolonged, and because

he has not yet been afforded a constitutionally adequate bond hearing, his continued detention

violates his due process rights. He is entitled to relief in the form of a bond hearing with proper

procedural safeguards.




3
 Respondents cite Borbot v. Warden Hudson Cty. Corr’l Facility, 906 F.3d 274 (3d Cir. 2018), for the
proposition that aliens held under § 1226(a) should bear the burden of proof even though “constitutional
due process has been construed to require a bond hearing for § 1226(c) detainees suffering lengthy
detention.” ECF No. 4 at 10. Respectfully, Borbot is neither binding on this Court nor particularly
persuasive. To the contrary, “all the same constitutional concerns at issue [for § 1226(c) detainees] are
present—and are even more persuasive—in the case of a § 1226(a) detainee.” Nguti v. Sessions, 259 F.
Supp. 3d 6, 12 (W.D.N.Y. 2017) (footnote omitted); see also Martinez v. Decker, No. 18-CV-6527, 2018
WL 5023946, at *4 (S.D.N.Y. Oct. 17, 2018) (“It would be ‘both illogical and legally unsound’ to afford
greater procedural protections to aliens detained under Section 1226(c) than to aliens detained under Section
1226(a).”).
                                                     4
                                         CONCLUSION

       For the foregoing reasons, Petitioner is entitled to habeas relief under 28 U.S.C. § 2241 and

the petition (ECF No. 1) is GRANTED.

       By August 5, 2019, Respondents shall hold a bond hearing for Petitioner before an

immigration judge, at which the government bears the burden of proving by clear and convincing

evidence that Petitioner’s continued detention is justified based on risk of flight or danger to the

community. If a bond hearing is not held by August 5, 2019, Respondents shall release Petitioner

immediately with appropriate conditions of supervision. By August 7, 2019, Respondents shall

file a notice with this Court certifying either (1) that a bond hearing was held by the applicable

deadline, and the outcome thereof, or (2) that no bond hearing was held and that Petitioner was

released with appropriate conditions of supervision. The Clerk of Court is directed to enter

judgment and close this case.

       IT IS SO ORDERED.

Dated: July 24, 2019
       Rochester, New York

                                                     ______________________________________
                                                     HON. FRANK P. GERACI, JR.
                                                     Chief Judge
                                                     United States District Court




                                                 5
